Citation Nr: 0533001	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  03-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
familial polyposis coli, status post ileostomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran had active duty service from September 1963 to 
September 1965 and from August 1968 to November 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In March 2004, the veteran filed a notice of disagreement 
with a February 2004 rating decision which addressed the 
issue of entitlement to an increased rating for a skin 
disorder.  A statement of the case was issued in October 
2004.  However, the veteran did not file a substantive appeal 
and the RO has closed that appeal.  38 C.F.R. §§ 19.32, 19.35 
(2005).  That issue is not before the Board at this time. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

During a hearing before the undersigned held in September 
2005, the veteran testified, in essence, that there were 
additional service medical records at the National Personnel 
Records Center, which had yet to be obtained.  The Board 
notes that a service hospital report, dated in August 1970, 
indicates that the veteran had been hospitalized in March 
1970, at which time it was discovered he had rectal bleeding 
and that after work-up, he was diagnosed with familial 
polyposis coli.  He apparently underwent surgery during 
service.  There are no other service inpatient, surgical, or 
otherwise pertinent service records associated with the 
claims file.  The Board also notes that the August 1970 
hospital report states that the veteran had never been 
examined, and presumably, never treated, for the familial 
polyposis coli; nevertheless, it was determined that the 
condition existed prior to enlistment.  The report did not 
state whether the condition was aggravated in service.  

Reference is made to VAOPGCPREC 67-90, July 1990, which held 
that service connection may be granted for hereditary 
diseases which either first manifest themselves during 
service or which preexist service and progress at an 
abnormally high rate during service.  

It is clear from the August 1970 service medical report that 
there are other pertinent service records not associated with 
the claims folder.  An attempt should be made to obtain and 
associated these records with the claims file.  It is also 
noted that the veteran was referred for a physical evaluation 
board (PEB), apparently for his skin condition.  The RO 
should ensure that the PEB records are also obtained and 
associated with the claims file.

Also during the hearing before the undersigned, the veteran 
testified that he had not received any VA treatment for his 
gastrointestinal disorder.  Rather, he had been and continued 
to receive private medical treatment.  He was currently 
seeing Dr. Jackson.  However, it is noted that in a statement 
dated in October 1981, he reported having received treatment 
at the Atlanta, Georgia, VA medical facility while he was on 
the temporary disability retirement list (TDRL).  A May 1973 
notice from the Georgia VA Hospital indicates that he was 
admitted to that hospital for familial polyposis in May 1973.  
These records should be obtained as well.

With regard to private medical records, providers that the 
veteran has reported as having treated him, but records of 
which have not been sought, are the following:  Harriman 
General Hospital in Oak Ridge Tennessee; Dr. V. Nambury in 
Burleson, Texas; Dr. Frank P. Jircik in Ft. Worth, Texas; and 
as mentioned above, Dr. Jackson.  The RO should take the 
appropriate measures to obtain all pertinent outstanding 
private medical records.  

Given that there are outstanding service medical records, and 
given the findings shown on the service medical report 
referenced above, the Board finds that a VA examination is 
necessary to address the question of incurrence and 
aggravation of the veteran's disability in service.  Thus, 
once all outstanding evidence has been obtained and 
associated with the claims file, the RO should schedule the 
veteran for a VA gastrointestinal examination. 

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should take the appropriate 
measures to obtain all outstanding 
service medical records, and associate 
them with the claims file.  This should 
include all inpatient records from the 
Jacksonville Naval facility dated in and 
around March 1970 and thereafter, as well 
as any PEB records.  

2.  The RO should take the appropriate 
measures to obtain any outstanding 
pertinent VA and private medical records.  
This should include Harriman General 
Hospital in Oak Ridge Tennessee; Dr. V. 
Nambury in Burleson, Texas; Dr. Frank P. 
Jircik in Ft. Worth, Texas; Dr. Jackson, 
and 1973 treatment records from the 
Atlanta, Georgia, VA medical facility.  
If necessary, a search of retired VA 
medical records in Atlanta is to be 
undertaken.

3.   If the veteran identifies any 
additional providers, or if the RO 
becomes aware of the existence of any 
additional evidence, appropriate steps to 
obtain such records should be undertaken.  
If, after making reasonable efforts, the 
RO cannot locate any records, the RO must 
specifically document what attempts were 
made to locate the records.  With regard 
to any government records that cannot be 
located, the RO must indicate in writing 
that further attempts to locate or obtain 
such government records would be futile.  
The RO must then: (a) notify the claimant 
of the specific records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claim.  The claimant 
must then be given an opportunity to 
respond.  

4.  Once all available evidence pursuant 
to above development has been obtained 
and associated with the claims file, the 
veteran should be afforded a VA 
gastrointestinal examination.  The claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  After 
examination and review of the record, the 
examiner is to indicate whether it is at 
least as likely as not (50 percent 
probability or greater) that the 
veteran's familial polyposis coli, status 
post ileostomy, was first shown in 
service.  If it is determined that the 
disorder pre-existed service, the 
examiner should indicate whether the 
disorder was aggravated in service.  That 
is, did the disease first manifest itself 
during service or if it preexisted 
service, did it progress at an abnormally 
high rate during service?  The examiner 
must provide a clear explanation for each 
finding and opinion expressed. 

5.  The veteran must be notified that it 
is his responsibility to report for all 
examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

6.  Thereafter, following any other 
appropriate development, the RO should 
readjudicate the appealed issue based on 
all the evidence of record.  If any 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be provided a supplemental statement of 
the case which includes a summary of any 
additional evidence submitted, applicable 
laws and regulations, and the reasons for 
the decision.  They should then be 
afforded an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).
 
 
 
 

